                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                              JAN3 I 2020
                                      Richmond Division
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                       RICHMOND. VA
ANTHONY M. GREEN, SR.,

       Plaintiff,

                                                           Civil Action No. 3:17CV574-HEH


TIMOTHY DOSS, et al.

       Defendants.


                                MEMORANDUM OPINION
                        (Granting Motion for Summary Judgment)

       Anthony M. Green, Sr., a Virginia inmate proceeding5e, filed this 42 U.S.C.

§ 1983 action. The action proceeds on Green's Particularized Complaint ("Complaint,"

ECF No. 18), in which Green claims that his constitutional rights were violated because

he was not permitted to marry during his incarceration at the Middle Peninsula Regional

Security Center ("MPRSC"). The following claim remains before the Court:

       Claim One: Superintendent Timothy Doss ("Superintendent Doss")
                  violated Green's right to due process guaranteed by the
                      Fourteenth Amendment' by denying Green's requests to
                      marry.


Green seeks monetary damages. (Compl. 3.) The matter is before the Court on

Superintendent Doss's Motion for Summary Judgment. (ECF No. 39.) Green has

responded. (ECF No. 41.) For the reasons stated below, the Court will grant the Motion

for Summary Judgment and dismiss the action because Green failed to exhaust his

administrative remedies.


' "No State shall... deprive any person of life, liberty, or property, withoutdue process of
law...." U.S. Const, amend. XIV, § 1.
